         Case 1:21-cv-03762-ALC-SLC Document 23 Filed 09/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JUAN PINEDA,

                               Plaintiff,

         -v-                                          CIVIL ACTION NO.: 21 Civ. 3762 (ALC) (SLC)

                                                                         ORDER
BARBERRY ROSE MANAGEMENT COMPANY,
INC., doing business as Howal Management
Corp., ARM MAINT. INC., 1520-26 ST.
NICHOLAS HOLDING LLC, BSF 574 WEST 161st
STREET HOLDING LLC, and LEWIS BARBANEL,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On July 30, 2021, the Court advised the parties that it will not schedule an initial case

management conference until after their planned mediation with the Court’s Mediation Office.

(ECF No. 22). The Court directed to parties to file joint letter advising the Court as to the status

of their settlement efforts within three days of the mediation. (Id.) A mediation conference was

held on September 1, 2021. (See ECF minute entry Sept. 1, 2021). The parties have not filed the

required status report.

         Accordingly, by September 15, 2021, the parties shall file joint letter advising the Court

as to the status of their settlement efforts.

Dated:          New York, New York                   SO ORDERED.
                September 13, 2021


                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
